Citation Nr: 1105787	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for asbestosis.   
 
2.  Entitlement to service connection for a lung disorder 
(claimed as asthma and chronic obstructive pulmonary disease 
(COPD)), to include as due to asbestos exposure.   
 
3.  Entitlement to service connection for sleep apnea, to include 
as due to asbestos exposure or as secondary to asbestosis.   
 
4.  Entitlement to service connection for pulmonary hypertension, 
to include as due to asbestos exposure or as secondary to sleep 
apnea or asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005, May 2006, and July 2007 RO rating 
decisions.  The December 2005 RO decision denied service 
connection for asbestosis as well as for sleep apnea, to include 
as due to asbestos exposure (or asbestosis).  The May 2006 RO 
decision denied service connection for pulmonary hypertension, to 
include as due to asbestos exposure (or asbestosis).  The Veteran 
provided testimony at a personal hearing at the RO in July 2006.  

The July 2007 RO decision denied service connection for a lung 
disorder (claimed as asthma and COPD), to include as due to 
asbestos exposure.  In August 2009, the Board remanded this 
appeal for further development.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

This case was previously remanded by the Board in August 2009, 
partly to schedule the Veteran for a VA examination by a 
physician to determine the nature and etiology of the following: 
his claimed asbestosis; his claimed lung disorder (claimed as 
asthma and COPD), to include as due to asbestos exposure; sleep 
apnea, to include as due to asbestos exposure or as secondary to 
asbestosis; and his claimed pulmonary hypertension, to include as 
due to asbestos exposure or as secondary to sleep apnea or 
asbestosis.  The Board requested that the examiner provide an 
opinion as to whether it was at least as likely as not (50 
percent or greater probability) that any diagnosed lung 
disorders, sleep apnea, and pulmonary hypertension, were 
etiologically related to the Veteran's period of service, to 
include any exposure to asbestos during service.  The examiner 
was specifically requested to address lung conditions such as 
asbestosis, asthma and COPD, if any such disorders were 
diagnosed.  If the examiner found that any diagnosed lung 
disorder was related to the Veteran's asbestos exposure during 
service, the examiner was then asked to opine as to whether any 
such disorder aggravated (permanently worsened beyond the natural 
progression) any diagnosed sleep apnea and pulmonary 
hypertension.  

Pursuant to the August 2009 remand, the Veteran was afforded a VA 
Respiratory examination in November 2009.  The examiner reviewed 
the Veteran's claims file and discussed his medical history in 
great detail.  The examiner essentially addressed the information 
requested by the Board pursuant to the August 2009 remand.  In 
regard to the Veteran's claimed asbestosis, the examiner 
indicated that although the Veteran had a history of possible 
asbestos exposure, the radiographic studies did not demonstrate 
characteristic changes of interstitial lung disease and the 
pulmonary function studies did not demonstrate impaired gas 
exchange (diffusion was normal).  The examiner indicated that a 
high resolution computed tomography (CT) scan had not been 
performed and that as that test was more specific in the 
diagnosis of interstitial lung disease, he would order a high 
resolution CT scan for confirmatory purposes.  

The Board observes, however, that there is no report of a high 
resolution CT scan of record subsequent to, or pursuant to, the 
November 2009 VA respiratory examination report.  It is unclear 
from the record whether the high resolution CT scan was ever 
performed.  The most recent VA treatment reports of record are 
dated in September 2009.  Thus, the case must again be remanded 
to either obtain the report of a high resolution CT scan (if one 
was ever performed pursuant to the November 2009 VA respiratory 
examination report), or to schedule the Veteran for a high 
resolution CT scan to specifically determine whether he has 
asbestosis.  See also Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, as there are possible further treatment records, 
including VA treatment records, that may be pertinent to the 
Veteran's claims, they should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  

Finally, the Board observes that the Veteran's claim for 
entitlement to service connection for asbestosis, is inextricably 
intertwined with his claims for: entitlement to service 
connection for a lung disorder (claimed as asthma and COPD), to 
include as due to asbestos exposure; entitlement to service 
connection for sleep apnea, to include as due to asbestos 
exposure or as secondary to asbestosis; and entitlement to 
service connection for pulmonary hypertension, to include as due 
to asbestos exposure or as secondary to sleep apnea or 
asbestosis.  Harris v. Derwinski, 1. Vet. App. 180 (1991).  They 
should be addressed together on remand.  

Accordingly, the case is REMANDED for the following:  

1.  Determine whether or not a high 
resolution CT scan was performed pursuant to, 
or subsequent to, the November 2009 VA 
respiratory examination report.  If so, 
obtain a copy of this CT scan report and 
associate it with the claims file.  

2.  If the high resolution CT scan was not 
performed pursuant to, or subsequent to, the 
November 2009 VA respiratory examination 
report, schedule the Veteran for a high 
resolution CT scan to determine whether he 
suffers from asbestosis.  

3.  If the report containing the 
interpretation of a high resolution CT scan 
indicates that the Veteran has asbestosis or 
possible asbestosis, make arrangements for 
the claims folder to be forwarded to the 
examiner who conducted the November 2009 VA 
respiratory examination report.  The examiner 
should again diagnose all current lung 
disorders (including asthma, COPD, and 
asbestosis) and indicate whether the Veteran 
has sleep apnea or pulmonary hypertension.  
Based on a review claims file and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or greater 
probability) that any diagnosed lung 
disorders (including asthma, COPD, and 
asbestosis), sleep apnea, and pulmonary 
hypertension, are etiologically related to 
the Veteran's period of service, to include 
any exposure to asbestos during service.  The 
examiner should specifically address lung 
conditions such as asbestosis, asthma and 
COPD, if any such disorder is diagnosed.  If 
the examiner finds that any diagnosed lung 
disorder is related to the Veteran's asbestos 
exposure during service, the examiner should 
then opine as to whether any such disorder 
has aggravated (permanently worsened beyond 
the natural progression) any diagnosed sleep 
apnea and pulmonary hypertension.  

4.  Ask the Veteran to identify all other 
medical providers who have treated him for 
lung problems since September 2009.  After 
receiving this information and any necessary 
releases, contact the named medical providers 
and obtain copies of any related medical 
records which are not already in the claims 
folder.  Specifically, VA treatment records 
since September 2009 should be obtained.  

5.  Thereafter, review the Veteran's claims 
for the following: entitlement to service 
connection for asbestosis; entitlement to 
service connection for a lung disorder 
(claimed as asthma and COPD)), to include as 
due to asbestos exposure; entitlement to 
service connection for sleep apnea, to 
include as due to asbestos exposure or as 
secondary to asbestosis; and entitlement to 
service connection for pulmonary 
hypertension, to include as due to asbestos 
exposure or as secondary to sleep apnea or 
asbestosis.  If the claims are denied, issue 
a supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


